 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10                        (HONORABLE LARRY ALAN BURNS)
11   UNITED STATES DISTRICT COURT,               )     Case No. 07CR0162-LAB
                                                 )
12
                 Plaintiff,                      )
13                                               )
     v.                                          )     ORDER
14
                                                 )     RELEASING DOCUMENTS
15   ADAM JOSEPH PHIPPS,                         )
16                                               )
                 Defendant.                      )
17                                               )
18
19         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED, that the United
20   States Probation Office shall produce to all parties a copy of the AXIOM results minus
21   the media content.
22         IT IS SO ORDERED.
23
24
     DATED: _7/26/2019________                                                       __
25                                        HONORABLE LARRY ALAN BURNS
26
27
28
